Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability corrects PTO-37 Box 3 to add allowed Claim 48.
This Office Action is in response to the reply filed July 18, 2022.
Claims 1, 2, 4, 7, 12, 16-18, 20-27, 29, 31, 32, 38, 48, and 49 are currently pending.

All previous rejections are withdrawn due to cancellation and amendments to the claims, and Applicants arguments.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jing Liu on August 11, 2022.
Examiner’s Amendments to the Claims:
Please amend Claim 7 as follows:
7. Currently Amended) The synthetic protein circuit of claim 1, 

wherein the first signal transducer binding domain of the first polypeptide is capable of binding to the first signal transducer in a first signal transducer active stateand/or wherein the second signal transducer binding domain of the second polypeptide is capable of binding to the second signal transducer in a second signal transducer active state, 
wherein the first signal transducer binding domain of the first polypeptide is capable of binding to the first signal transducer in a first signal transducer inactive stateand/or wherein the second signal transducer binding domain of the second polypeptide is capable of binding to the second signal transducer in a second signal transducer inactive state, 
wherein the signal transducer binding domain of the first polypeptide is capable of binding the first signal transducer to form the first signal transducer-bound polypeptide at the association location and/or wherein the signal transducer binding domain of the second polypeptide is capable of binding the second signal transducer to form the second signal transducer-bound polypeptide at the association location, 
wherein the signal transducer binding domain of the first polypeptide is capable of binding the first signal transducer to form the first signal transducer-bound polypeptide at a first cellular location other than the association location, wherein the signal transducer binding domain of the second polypeptide is capable of binding the second signal transducer to form the second signal transducer-bound polypeptide at a second cellular location other than the association location, or both.
									

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest the invention as claimed. Art of record has been provided in the first action on the merits. Additional prior art of interest is Alexandrov et al. (WO 2014040129; wherein the inventors are the same as the authorship of previously cited Stein et al.) teach split protease circular permutation on a single autoinhibition domain that is not a signal transducer binding protein in Figure 5 and pages 18-19. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656